United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-1952
                      ___________________________

                                Roesevelt Hayes

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 William Benton, Health Services Administrator, Tucker Max Infirmary; Erica
Johnson, Director of Nurses, Tucker Max Infirmary; Patrick Drummond, ARNP,
     Tucker Max Infirmary; Shaun Young, ARNP, Tucker Max Infirmary

                    lllllllllllllllllllllDefendants - Appellees

                      Correct Care Solutions, Inc., CCS

                           lllllllllllllllllllllDefendant
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                        Submitted: December 22, 2020
                          Filed: December 29, 2020
                                [Unpublished]
                               ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Roesevelt Hayes appeals from the district court’s1 adverse
grant of summary judgment on the merits of Hayes’s 42 U.S.C. § 1983 action. Upon
de novo review, see Murchison v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015)
(viewing record in light most favorable to non-movant, and drawing all reasonable
inferences in his favor), we conclude that the district court properly analyzed the
Eighth Amendment claims, see Fourte v. Faulkner Cnty., Ark., 746 F.3d 384, 387 (8th
Cir. 2014) (deliberate indifference requires showing defendants knew of, but
deliberately disregarded, objectively serious medical needs). Likewise, we find no
abuse of discretion in the district court’s decision to decline to exercise supplemental
jurisdiction over the state law claims. See Zubrod v. Hoch, 907 F.3d 568, 580 (8th
Cir. 2018) (standard of review). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Patricia S. Harris, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-